DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
In the Reply filed 15 September 2022, Applicant amended claims 1, 5, and 7.  Claims 1-7 are pending.  
Status of the Rejections and Objections
The objection to claim 5 is withdrawn in view of Applicant’s claim amendment.
The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Anderson (US 5,508,276) in view of Maruyama (US 2018/0015045 A1) is maintained.  Applicant’s arguments are considered in paragraphs 25-35.
The rejection of claims 1-7 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of Patent No. 10,493,161 alone or in view of Anderson (US 5,508,276) and Chen (“Hypromellose Acetate Succinate” in Handbook of Pharmaceutical Excipients, Sixth Edition (2009) 330-332) is withdrawn.  The Terminal Disclaimer over the ’161 Patent, which was filed by Applicant on 15 September 2022, has been approved by the Patent Office.  The examiner appreciates Applicant’s effort to advance prosecution.
The rejection of claims 1-7 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 11,141,381 alone or in view of Anderson (US 5,508,276) and Chen (“Hypromellose Acetate Succinate” in Handbook of Pharmaceutical Excipients, Sixth Edition (2009) 330-332).  The Terminal Disclaimer over the ’381 Patent, which was filed by Applicant on 15 September 2022, has been approved by the Patent Office.  The examiner appreciates Applicant’s effort to advance prosecution.
Claim Rejection - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 5,508,276) in view of Maruyama (US 2018/0015045 A1).  
Anderson is directed to a superior enteric formulation of an antidepressant drug that is in the form of enteric pellets of which the enteric layer comprises hydroxypropylmethylcellulose acetate succinate (HPMCAS).  Abstract.  
Anderson discloses that HPMCAS (hypromellose acetate succinate) is a preferred polymer for use in enteric layers and coatings (column 5, lines 43-65), and it is preferably applied in the form of an aqueous solution that includes ammonia as the neutralizer to improve the smoothness and coherency of the resulting layer or coating.  Column 6, lines 36-58.  
Anderson additionally discloses “[i]t is advisable to reduce the average particle size of the enteric polymer to the range from about 1 µm to about 5 µm, preferably no larger than 3 µm.”  Column 6, lines 12-14.  The examiner notes that the foregoing particle size range is overlapped by the corresponding range recited in claim 2 of the present application.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Anderson discloses that for aqueous formulations of HPMCAS, the preferred plasticizer is triethyl citrate.  Column 7, lines 6-10.  
Application of the enteric layer to drug-containing pellets (cores) is generally accomplished using fluid-bed equipment, which involves spraying (coating) and warm air drying.  Column 7, lines 29-35; column 4, lines 29-34.  
However, Anderson is silent regarding the degree of molar substitution of hydroxypropoxy groups in the HPMCAS.  As explained below, Maruyama compensates for this deficiency.
Maruyama is directed to enteric coatings for hard gelatin capsules.  Abstract.  
Maruyama teaches that the coating is applied in the form of a neutralized aqueous solution of HPMCAS.  Abstract; see also paras. [0037]-[0040].  
Maruyama additionally teaches that “[t]he molar substitution with a hydroxypropoxy group per anhydroglucose unit of the HPMCAS is not particularly limited, and is preferably 0.1 to 1.0, more preferably 0.1 to 0.8, and even more preferably 0.15 to 0.28.”  (Emphasis added) Paragraph [0028].  
The examiner notes that acetaminophen is identified as suitable drug in paragraph [0051] of Maruyama.
Prior to the time of filing the present application, a person having ordinary skill in the art would have been motivated to modify Anderson by engaging in experimentation within the hydroxypropoxy molar substitution ranges taught in Maruyama, in an effort to determine which degree of substitution is most appropriate for yielding enteric coatings or layers.  MPEP § 2144.05(I) (“‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”).  Two of the three hydroxypropoxy molar substitution ranges taught in paragraph [0028] of Maruyama are overlapped by the corresponding ranges recited in claims 1 and 7.  MPEP § 2144.05(I) (quoted supra); see also MPEP § 2123(II) (“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”).  
In the alternative, the foregoing disclosure and teachings support the examiner’s conclusion that (i) hydroxypropoxy molar substitution ranges for HPMCAS of 0.1 to 1.0 and, more preferably, 0.1 to 0.8, were known in the prior art of enteric polymers (Maruyama), (ii) a person skilled in the art could have readily selected various points within those ranges, and (iii) the ensuing combination would have yielded nothing more than predictable results.  MPEP § 2143(I)(A) (combining prior art elements according to known methods to yield predictable results), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) and Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976); see also MPEP § 2143.02.  
In sum, claims 1-7 are prima facie obvious.
Response to Applicant’s Arguments
The following remarks are provided in response to the arguments raised by Applicant on pages 5-6 of the Reply filed 15 September 2022:
Applicant argues, in regard to the secondary reference (Maruyama), as follows: “If the acetyl group per anhydroglucose unit of 0.6 to 0.8 is divided by the even more preferable range of 0.15 to 0.28 as the ratio of a degree of substitution of acetyl groups to the molar substitution of hydroxypropoxy groups, the ratio is from 2.14(=0.6/0.28) to 5.33 (=0.8/0.15), which is outside of the claimed range of from 0.40 to 2.00.”  Page 6.  As explained below, this argument is not persuasive.
The flaw in the foregoing argument is that it focuses on the most-preferred (narrowest) range of hydroxypropoxy group per anhydroglucose unit taught in Maruyama, while ignoring the other ranges taught therein.  MPEP § 2123(II) (“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”).  Maruyama teaches that “[t]he molar substitution with a hydroxypropoxy group per anhydroglucose unit of the HPMCAS is not particularly limited, and is preferably 0.1 to 1.0, more preferably 0.1 to 0.8, and even more preferably 0.15 to 0.28.”  (Emphasis added) Paragraph [0028].  Thus, Maruyama teaches a preferred range of 0.1 to 0.8 (in addition to the most-preferred range asserted by Applicant).  The midpoint of that preferred range concerning hydroxypropoxy groups is 0.45.  
In paragraph [0024], Maruyama teaches that “[t]he HPMCAS has a molar substitution with an acetyl group per anhydroglucose unit of 0.6 to 0.8, preferably 0.60 to 0.75, more preferably 0.60 to 0.70.”  Emphasis added.  The midpoint of the preferred range concerning acetyl groups is 0.675.
Those midpoints yield a ratio of acetyl groups to hydroxypropoxy groups of 0.675/0.45, which equals 1.5.  That value is overlapped by the corresponding range of 0.40 to 2.00 now recited in claims 1 and 7.  This observation provides adequate support for the prima facie case of obviousness based on routine experimentation set forth above in paragraph 22 and/or predictable results set forth above in paragraph 23.
Applicant additionally argues that the data set forth in Tables 3-6 of the specification compels withdrawal of the foregoing §103 rejection.  As explained below, this argument is not persuasive.
The burden is on Applicant to establish, through evidence, that the results of the claimed invention are superior and unexpected.  MPEP § 716.02(b)(I).  “Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.”  MPEP § 716.02(c)(I).  With these principles in mind, the examiner makes the following findings:
The data set forth in Tables 3-6 concerns eight different hypromellose acetate succinate formulations, specifically, HPMCAS-1 through HPMCAS-8.  Specification at pages 26-32.  Of those eight formulations, HPMAS-7 has the greatest degree of hydroxypropoxy (HPO) substitution, i.e., 0.84.  Tables 3 and 5.  This is problematic because the corresponding range recited respectively in claims 1 and 7 (“0.40 or more”) has no upper limit.  Consequently, Tables 3-6 are not commensurate in scope with the present claims.  MPEP § 716.02(d) (“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’”).  
Furthermore, regarding the Inventive Examples, the lowest ratio of acetyl groups (Ac) to hydroxypropoxy (HPO) groups is 0.77, and the greatest ratio is 1.53.  Tables 3 and 5.  All the Comparative Examples have the same Ac/HPO ratio of 2.68.  Claims 1 and 7, as amended, recite an Ac/HPO ratio range of 0.40 to 2.00.  That claimed range extends significantly below any of the Ac/HPO ratios of the Inventive Examples.  And, there is a substantial gap in the data within the following ratio span: 1.53 < x < 2.68, where x = Ac/HPO.  Thus, the data set forth in Tables 3-6 lacks probative value in regard to the following Ac/HPO subranges, which are encompassed by the claims: 0.40 – 0.77 and 1.54 – 2.00.  MPEP § 716.02(d)(II) (“To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”), citing In re Hill, 284 F.2d 955 (CCPA 1960).  
In further regard to the Inventive Examples, the lowest degree of succinyl group (Suc) substitution is 0.19 (HPMCAS-1) and the greatest is 0.41 (HPMCAS-4).  Tables 3 and 5.  However, the present claims are silent regarding the degree of succinyl substitution and, therefore, do not appear to be commensurate in scope with the data set forth in Tables 3-6.  MPEP § 716.02(d) (“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’”).  This is especially concerning because Table 6 suggests that the ratio of plasticizer (P) to Ac/Suc is relevant to realizing the formulation’s advantageous properties.  It is Applicant’s burden to explain the proffered data, including as it concerns the succinyl groups.  MPEP § 716.02(b)(II).  
In sum, the foregoing §103 rejection is maintained.
*     *     *
Conclusion
Claims 1-7 are rejected.  
No claim is allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
22 October 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611